DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,705,179. 
Regarding claims 1, 7, and 13, claim 1 of U.S. Patent No. 10,705,179 discloses
receiving wireless signals from a receiver operating according to a first predetermined wireless standard which were transmitted by a first transmitter operating according to the first predetermined wireless standard (Claim 1: receiving wireless signals with a receiver operating according to a first predetermined wireless standard transmitted by a first transmitter operating according to the first predetermined wireless standard);
dynamically calibrating the received wireless signals with a microprocessor by (Claim 1: dynamically calibrating the received wireless signals with a microprocessor):
applying a signal conditioning process to the received wireless signals which takes wireless channel measurements of the received wireless signals as inputs and applies at least one of filtering and normalization to the wireless channel measurements (Claim 1: the signal 
applying an auto-calibration process to the conditioned received wireless signals which employs direct-link constraints between the first transmitter and the receiver in conjunction with the conditioned received wireless signals (Claim 1: the auto-calibration process employs direct-link constraints between the first transmitter and the receiver in conjunction with the conditioned received wireless signals); and
establishing a location of a subject with a localization process in execution upon the microprocessor in dependence upon subsequent processing of the calibrated conditioned received wireless signals (Claim 1: the localization process of the subject is performed independent of at least one of: any wireless device associated with the subject). 
Regarding claims 2, 8, 14, and 16, claim 1 of U.S. Patent No. 10,705,179 discloses
wherein the localization process of the subject is performed independent of at least one of: any wireless device associated with the subject; a wireless device associated with the subject operating upon a second predetermined wireless standard that does not interfere with the first transmitter; and another wireless device associated with the subject comprising a second transmitter operating according to the first predetermined wireless standard (Claim 1: the localization process of the subject is performed independent of at least one of: any wireless device associated with the subject; a wireless device associated with the subject operating upon a second predetermined wireless standard that does not interfere with the first transmitter; and another wireless device associated with the subject comprising a second transmitter operating according to the first predetermined wireless standard). 
Regarding claims 3, 9, and 17, claim 2 of U.S. Patent No. 10,705,179 discloses 

Regarding claims 4, 10, and 18, claim 3 of U.S. Patent No. 10,705,179 discloses
wherein at least one of: the dynamic calibration comprises estimating the phase offsets of multiple antennas at the receiver; and using the calibrated conditioned received wireless signals to perform subject localization comprises at least one of in-direct-link localization and general localization (Claim 3: the dynamic calibration comprises estimating the phase offsets of multiple antennas at the receiver; and using the calibrated wireless signals to perform subject localization comprises at least one of in-direct-link localization and general localization). 
Regarding claims 5, 11, and 19, claim 4 of U.S. Patent No. 10,705,179 discloses
wherein at least one: the localization process employs the calibrated conditioned received wireless signals within an in-direct-link localization which estimates the relative location of the subject in a direct link with respect to the first transmitter and the receiver, the direct link being a line-of-sight link between the first transmitter and the receiver; and the localization process employs the calibrated conditioned received wireless signals within a general localization which 
Regarding claims 6, 12, and 20, claim 5 of U.S. Patent No. 10,705,179 discloses
wherein the localization process employs the calibrated conditioned received wireless signals within a process exploiting multipath decomposition for every two wireless nodes exchanging wireless signals within an environment with which the first transmitter and receiver are associated in order to extend the localization technique to each different wireless path between every transmitter and every receiver within the environment (Claim 5: wherein using the calibrated received wireless signals to perform localization of subject(s) comprises the use of multipath decomposition for every two wireless nodes exchanging wireless signals in order to extend the localization technique to each different wireless path between transmitter and receiver).
Regarding claim 15, claim 1 of U.S. Patent No. 10,705,179 discloses
wherein dynamically calibrating the conditioned received wireless signals with the microprocessor comprises: applying a signal conditioning process to the received wireless 
applying an auto-calibration process to the conditioned received wireless signals which employs direct-link constraints between the first transmitter and the receiver in conjunction with the conditioned received wireless signals (Claim 1: the auto-calibration process employs direct-link constraints between the first transmitter and the receiver in conjunction with the conditioned received wireless signals); and 
the localization process exploits subsequent processing upon the calibrated conditioned received wireless signals with the microprocessor (Claim 1: the localization process of the subject is performed independent of at least one of: any wireless device associated with the subject). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Banavar et al. (US 2017/0223498).
Regarding claim 13, Banavar discloses a system for localizing a subject comprising:
a microprocessor (paragraph [0021]); and
a non-transitory computer-readable storage medium storing a set of instructions which, when executed by a microprocessor, cause the microprocessor to perform steps comprising:
conditioning received wireless signals with the microprocessor (paragraphs [0009], [0017]; e.g., receiving, by a target device, a plurality of wireless signals transmitted from one or more anchor devices within the environment) and (paragraph [0014]; where the wireless signal is a WiFi, ZigBee, Bluetooth signal, or other wireless protocols);
dynamically calibrating the conditioned received wireless signals with the microprocessor (paragraphs [0011], [0034], [0038]; e.g., performing a calibration includes the step of receiving, by each anchor device, a plurality of RSSI samples from another anchor device within the environment); and
establishing a location of a subject in dependence upon the calibrated conditioned received wireless signals with a localization process (paragraphs [0019], [0036]; e.g., estimate, based on the estimated distances, a location of the target device within the environment);
wherein the received wireless signals are established independent of any wireless transmitter associated with the subject and of any wireless receiver associated with the subject (paragraph [0017] see localization of a target device within an environment). 
Regarding claim 14, Banavar discloses the system according to claim 13, wherein the received wireless signals were received from a receiver forming part of an environment defining a region within which the subject is localized and generated by a transmitter forming another part 
Regarding claim 16, Banavar discloses the system according to claim 13, wherein the subject is not directly associated with any device comprising at least one of a wireless transmitter originally transmitting the received wireless signals and a wireless receiver generating the received wireless signals (paragraphs [0033], [0035]). 
Regarding claim 17, Banavar discloses the system according to claim 13, wherein the dynamic calibration and localization process are performed independent of at least one of: reference to a wireless fingerprint of an environment within which the receiver and transmitter are operating and localization of the subject is sought (paragraph [0017] see localization of a target device within an environment); It is noted that recited limitation “reference to an initial wireless survey of the environment within which the receiver and transmitter are operating and localization of the subject, wherein the initial wireless survey is performed at installation of the receiver and transmitter” is omitted to address due to alternative claimed such as “at least one of”. 
Regarding claim 18, Banavar discloses the system according to claim 13, wherein at least one of: the dynamic calibration comprises estimating the phase offsets of multiple antennas at the receiver; and using the calibrated conditioned received wireless signals to perform subject localization with the localization process comprises at least one of in-direct-link localization and general localization (paragraphs [0058], [0060]). 
Regarding claim 19, Banavar discloses the system according to claim 13, wherein at least one: the localization process employs the calibrated conditioned received wireless signals within an in-direct-link localization which estimates the relative location of the subject in a direct link . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Banavar in view of Oswald et al. (US 2008/0204322).
Regarding claim 20, Banavar discloses the system according to claim 13, fails to specifically discloses wherein the localization process employs the calibrated conditioned received wireless signals within a process exploiting multipath decomposition for every two wireless nodes exchanging wireless signals within an environment within a first transmitter and a first receiver are associated in order to extend the localization technique to each different wireless path between every transmitter and every receiver within the environment; the first receiver forms part of an environment defining a region within which the subject is localized and generates the received wireless signals; the first transmitter generates the wireless signals received by the first receiver; and the first receiver and first transmitter are each independent of any device carried by the subject.
However, Oswald discloses employs the calibrated conditioned received wireless signals within a process exploiting multipath decomposition for every two wireless nodes exchanging wireless signals within an environment within a first transmitter and a first receiver are associated in order to extend the localization technique to each different wireless path between every transmitter and every receiver within the environment; the first receiver forms part of an environment defining a region within which the subject is localized and generates the received 
Therefore, taking the teachings of Banavar in combination of Oswald as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to perform localization of subject(s) by exploiting multipath decomposition for every two wireless nodes exchanging wireless signals within an environment within a first transmitter and a first receiver are associated in order to extend the localization technique to each different wireless path between every transmitter and every receiver within the environment; the first receiver forms part of an environment defining a region within which the subject is localized and generates the received wireless signals; the first transmitter generates the wireless signals received by the first receiver; and the first receiver and first transmitter are each independent of any device carried by the subject in order to determining positional information relating to an object incorporating a transmitter (Oswald: paragraph [0005]).

Allowable Subject Matter
Claims 1-12 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648